Citation Nr: 1218048	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  06-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain additional evidence and to afford the Veteran a VA psychiatric examination.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete analysis of the RO's compliance with the August 2010 Board Remand is included in the Duties to Notify and Assist section below.

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that in cases where a Veteran that has sought service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  As such, the Board has rephrased the issue to include service connection consideration for all of the Veteran's psychiatric symptoms however claimed or diagnosed.

In evaluating this case, the Board has not only reviewed the appellant's physical claims file, but has also reviewed the appellant's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The preponderance of the most competent and probative evidence of record is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD and depression.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  Generally, there must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the first step is to determine whether the Veteran's psychiatric symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD and if he has an acquired psychiatric disorder other than PTSD.  In this case, the Veteran has been assessed with competing Axis I psychiatric diagnoses.  Both PTSD and depression have been listed as an Axis I diagnosis during the course of his appeal (at various times).  However, for the following reasons, the Board finds that the most probative records do not support the conclusion that the Veteran has an acquired psychiatric disorder, to include PTSD and depression.

The Veteran filed for service connection for PTSD in December 2003.  The earliest post-service psychiatric treatment of record is dated in May 2004 on a VA treatment report (merely 5 months after submitting his claim for service connection).  At that time, the Veteran was evaluated by a licensed vocational nurse.  He had a normal depression screen but reported that he had nightmares about an experience that was frightening, horrible, and upsetting.  However, he reported that he did not avoid situations that reminded him of that experience, he was not constantly on guard, watchful, or easily startled, and was not numb or detached from others.  Based on the Veteran's report of nightmares about a frightening experience, the licensed vocational nurse indicated that he had a positive PTSD screen.  

Significantly, the nurse also indicated that the Veteran did not have a prior diagnosis of PTSD.

The Veteran then began receiving counseling at a Vet Center where a social worker assessed the Veteran with PTSD.  Specifically, Vet Center treatment reports from November 2004 to April 2006 indicated that the Veteran continued to seek treatment for PTSD.

VA outpatient treatment reports also indicated that the Veteran sought psychiatric treatment.  A VA treatment report from June 2004 noted the Veteran's report that he had experienced problems ever since 1987 when he was stationed aboard a ship during service.  Importantly, however, the staff psychologist indicated that the Veteran was vague in regards to the nature of his psychiatric problems.  

After a comprehensive psychiatric evaluation, the Veteran was diagnosed with alcohol abuse.  No psychiatric conditions were diagnosed at that time, providing evidence against this claim.

Another VA treatment report from August 2004 clearly indicated that the Veteran did not have a prior diagnosis of PTSD.  In December 2005, a VA nurse indicated a negative screen for PTSD.  Then, in February 2006, a VA nurse indicated a positive screening for PTSD.  Evaluations conducted by different VA nurses in October 2006 and May 2007 resulted in negative screens for PTSD.  Significantly, all of these evaluations revealed that the Veteran's screen for depression was negative, providing more evidence against this claim.

Parenthetically, in a December 2005 VA treatment report, during evaluation of the Veteran's diabetes mellitus, the treating physician (an internist and not a mental health professional) also provided a diagnosis of depression.  At that time, there was no psychiatric evaluation or questioning.  Indeed, it is apparent that the internist merely recorded this assessment in response to the Veteran's request for medication due to depression.

In June 2009, a VA treatment report, completed by a social worker, revealed the Veteran's report of depression, sadness, frequent tearfulness, symptoms of anxiety, difficulties with sleep, and irritability/anger.  He also stated that he wanted to be seen by the psychiatry department for medication management of his symptoms.  Based on the reported symptoms above, the social worker assessed the Veteran with depression, not otherwise specified, rule out PTSD.

Subsequently, the Veteran underwent a psychiatric evaluation in July 2009.  At that time, he reported nightmares, flashbacks, intrusive thoughts, hypervigilance, and intense anger, which were present since he came back from the Gulf, Desert, and Iraq Wars.  He stated that he initially dealt with those symptoms by drinking heavily but also indicated that he had stopped drinking.  The Veteran reported that due to his PTSD symptoms, he was in the process of a third divorce and decided to seek treatment.

The VA psychiatrist conducting the evaluation indicated that the Veteran had no past psychiatric history.  He noted the Veteran's social history of living with his parents, being close with his 6 year old daughter, having a steady job, and no current abuse of alcohol or drugs.  The extent of the mental status portion of the evaluation only included the observations that the Veteran appeared of stated age, was anxious and somewhat depressed, not suicidal, not psychotic, did not have homicidal ideation, was alert and fully oriented, of average intellect, and had partially impaired judgment.  Based on the above, the Veteran was diagnosed with PTSD.

In a nearly identical psychiatric evaluation conducted by the same VA psychiatrist from July 2009, the Veteran was again diagnosed with PTSD in October 2009.

Given the indication that the Veteran might have an acquired psychiatric disorder, the Veteran was afforded a VA psychiatric examination in March 2011 pursuant to the August 2010 Board Remand to ascertain the appropriate diagnosis for the Veteran's reported psychiatric symptomatology, to resolve the issue of whether he met the DSM-IV criteria for PTSD, and to determine whether any diagnosed psychiatric disorder is related to his active service.

The March 2011 VA examiner, a psychologist, reviewed the Veteran's claims file, and thoroughly interviewed and examined the Veteran, fully describing his childhood, family, adult, and military experiences, to include the Veteran's reported PTSD symptoms.  While the Veteran reported that his PTSD symptoms were present since 1987, the examiner noted her concerns about the veracity of this self-report.  She also noted the Veteran's history of aggressive behaviors, often when he had been under the influence of alcohol.  

With respect to his employment history, the examiner recorded that the Veteran was currently employed but had called in sick due to emotional or substance-related issues 10 to 12 times in the past year.  In addition, the examiner indicated that the Veteran's self-report was often vague and he had difficulty providing details when prompting.

The examiner's report also covered, in detail, the Veteran's reported stressors.  The Veteran reported recurrent nightmares related to these past traumatic events.  However, the examiner indicated that his recollections did not appear to involve actual re-experiencing as the Veteran denied witnessing the deaths of his friends or seeing their caskets.  While he endorsed having intrusive thoughts, the Veteran also did not then describe being bothered by thoughts of past traumatic events; rather, the examiner stated that the Veteran simply felt empathy for service members involved in the current conflicts.  

During the March 2011 VA examination, the Veteran also underwent objective testing to assess his PTSD symptomatology and severity.  However, as to the results of those tests, the examiner indicated that there were validity concerns.  Specifically, the examiner noted the Veteran's completion of the Minnesota Multiphasic Personality Inventory (MMPI) following her interview.  Her review of the validity indices strongly suggested that the Veteran over-reported the extent of his psychopathology, rendering the results invalid and uninterpretable, providing factual evidence against this claim, and all claims before the VA, as it tends to clearly indicate exaggeration of symptoms, if not more.  The examiner noted that there was no evidence of confusion or random responding.

Based on the above, the examiner diagnosed the Veteran with alcohol abuse.  There were no psychiatric disorders diagnosed at that time.  Ultimately, because the Veteran was not diagnosed with any disorder other than alcohol abuse (i.e., there was no psychiatric disorder to opine as to whether it was related to active service), the examiner followed the August 2010 Board Remand instructions and did not provide a medical opinion.  In a detailed explanation for her medical opinion, the examiner stated:

The veteran has been diagnosed with PTSD by his current treatment provider and reported related symptoms during the current evaluation; however, there were concerns about the veracity of his self-report as it was vague and he had difficulty providing details even with prompting.  Psychological testing strongly suggested the veteran overreported/exaggerated the extent of his psychopathology.  The veteran reported an onset of symptoms in 1987; however, service medical records indicate he denied any trouble sleeping, depression, excessive worry, or nervous trouble on Reports of Medical History in both 1991 and 1996.  There is no documentation of any mental health treatment or complaints prior to the submission of a claim.  Involvement in mental health treatment has been inconsistent, which provides little evidence of a chronic condition requiring intervention.  It is also notable that the veteran did not describe reexperiencing the event of seeing the dead Iranian which is the only verified stressor.  He also did not spontaneously identify this as a stressor and discussed it only when specifically asked.  Finally, the veteran's protracted history of Alcohol Abuse suggests [that] any current mood symptoms may be substance-related, either due to direct effects or in response to the various consequences he has experienced as a result of his use.  Substance use may mimic symptoms of PTSD in terms of anger dyscontrol, insomnia, avoidance/social withdrawal, and nightmares.  This is not to conclude with certainty that the veteran does not have PTSD as a result of experiences in service; however, no diagnosis can be provided at the present time due to the above concerns.

In order to prevail on the issue of service connection, there must be first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, PTSD and depression have been listed as an Axis I diagnosis on various occasions throughout the course of the Veteran's appeal.  However, at best, those notations appear to be a result of the Veteran's own report and not the opinion of a medical professional based on a comprehensive psychiatric evaluation of the Veteran.  

The Board finds that one of the critical issues in this case is whether the Veteran actually has an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or depression.

The Board acknowledges that in July 2009 (and in a subsequent, nearly identical October 2009 psychiatric evaluation), a psychiatrist did indicate that the Veteran had PTSD, however, he did not indicate in his brief treatment reports (each about a page long) how each of the prongs of the DSM-IV criteria were met, limiting the probative value of the report.  Conversely, at the recent March 2011 VA examination, the examiner reviewed the Veteran's entire claims file (which included the July 2009 record), compiled his personal and military history, and extensively interviewed and evaluated the Veteran, in depth.  The March 2011 VA examiner also discussed, in detail, the Veteran's reported stressors from his period of active service.  Then, after assimilating this information, the examiner explained, in detail, why the Veteran did not meet the criteria for a diagnosis of PTSD, providing highly probative evidence against this claim.

The eight-page, March 2011 psychiatric examination report was more in depth and thorough than the single page reports from the July 2009 and October 2009 evaluations (conducted by the same psychiatrist in both July and October), which amount to the only times of record that the Veteran was diagnosed with PTSD based on an actual psychiatric evaluation (considering that the Vet Center treatment reports which listed PTSD as a diagnosis, appear to have PTSD noted merely based on the Veteran's subjective report, and not based on an actual diagnosis being rendered by a medical professional rather than a social worker, limiting the probative value of these reports).  Similarly, in this regard, the Veteran's diagnoses of depression in December 2005 and June 2009 were provided by an internist and a social worker, respectively, who appeared to base their diagnoses solely on the Veteran's subjective complaints.  While it is difficult to ascertain the reasons and bases for positive findings in the record that indicate the Veteran has PTSD, or an acquired psychiatric disorder other than PTSD, this fact (that there is so little explanation as to why these people believe the Veteran has this disability) limit the probative value of those reports.  

The Veteran was never diagnosed with depression, or any other acquired psychiatric disorder other than PTSD, by a psychologist or psychiatrist.  While this is no required, it further limits the probative value of the evidence that supports this claim.

The March 2011 VA examination report constitutes the most thorough assessment of the Veteran's psychiatric condition, or in this case, the lack thereof.  The Board finds that it is, therefore, the most probative evidence with regard to establishing the appropriate diagnosis for the Veteran's symptomatology.  Indeed, the examiner diagnosed the Veteran with Alcohol Abuse, appearing to account for the Veteran's psychiatric symptomatology.  This conclusion is in fact bolstered by the initial, comprehensive, psychiatric examination at VA, conducted by a psychologist in June 2004 who also diagnosed the Veteran with Alcohol Abuse and no psychiatric disorders.  

Conversely, the only diagnosis of PTSD based on an actual psychiatric examination of the Veteran grossly lacked the detail as to how the Veteran satisfied the DSM-IV criteria; and, it is generally unsupported by the findings of other psychiatrists/psychologists of record.  Additionally, the Veteran was never diagnosed with depression, or any other acquired psychiatric disorder other than PTSD based upon psychiatric evaluation by a psychologist or psychiatrist.  As such, the weight of the evidence is against a finding that the Veteran meets the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression.

The Board acknowledges the Veteran's assertion that he has an acquired psychiatric disorder, to include PTSD and depression.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran unfortunately lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994), see also Jandreau v. Nicholson, supra.  Therefore, the Veteran's mere assertion that he has an acquired psychiatric disorder is insufficient to establish such a diagnosis for service connection purposes.

Also, in this regard, while the Board does not doubt the sincerity of the Veteran's beliefs, the evidence contains some inconsistencies that diminish the reliability of the Veteran's recollections.  Indeed, based on the Veteran's reports, he received both positive and negative screens for PTSD between 2004 and 2007.  Moreover, the March 2011 VA examiner suggested that the Veteran's vagueness and over-reporting caused concern as to the veracity of his self-reporting, as it does to the Board.  Indeed, as mentioned above, the Veteran's first psychiatric treatment of record is dated in May 2004, over eight years after separation from active service and only 5 months after he filed his claim for service connection in December 2003.  Hence, his statements are likely to be tainted by motivation to fit the symptomotology of an acquired psychiatric disorder that would aid in securing VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  This finding is supported by the medical evidence of record clearly indicating that the Veteran is  vague and that over-reporting had caused concern as to the veracity of his self-reporting

The Board is also cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD and depression may have been rendered, the Board finds that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As fully explained above, the weight of evidence suggests that neither PTSD nor depression were the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  Simply stated, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of an acquired psychiatric disorder at any time during course of the Veteran's appeal and that the Veteran does not have the disability at issue.  The factual evidence against this claim (clear indications of vagueness and over-reporting from health care providers) only supports this finding.  

Because the evidence does not support the finding that the Veteran has an acquired psychiatric disorder, to include PTSD and depression, the criteria for service connection have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even if the Board were to assume, arguendo, that the Veteran has an acquired psychiatric disorder, there is no evidence of record relating any psychiatric disorder to his military service.

In this regard, the Board has reviewed the evidence in its entirety, to include the Veteran's extensive treatment records, and finds no additional evidence favorable to his claim for service connection.

Based on the above, the preponderance of the evidence of record is against a grant of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Given the finding that the Veteran does not have PTSD, stressor verification is simply not warranted. 


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Most of the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2004.  In that letter, the RO informed the Veteran of what evidence was required to substantiate the claim for service connection for PTSD and of the Veteran's and VA's respective duties for obtaining evidence.  

In a July 2006 letter, the RO provided the Veteran notice as to how VA assigns disability ratings and effective dates in the event that service connection is established.  Although that letter was sent after the initial adjudication by the RO, no prejudice can result to the Veteran due to the timing of the letter because, as service connection is not established for an acquired psychiatric disorder, to include PTSD and depression, neither an effective date nor a disability rating will be assigned.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to the August 2010 Board Remand, the RO obtained VA treatment records and afforded the Veteran an adequate VA examination in March 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).

Indeed, upon a thorough review of the March 2011 VA psychiatric examination report, the Board finds that this examination is adequate for VA compensation purposes.  The VA examiner followed the August 2010 Board Remand instructions and provided rationales for her medical opinions when necessary.  All necessary tests were conducted and the March 2011 VA examination report is in substantial compliance with the Remand.  Stegall, supra.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


